Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended September 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) on Futures $ (96,527,660) Realized Trading Gain (Loss) on Swaps 67,318,795 Unrealized Gain (Loss) on Market Value of Futures 767,304,135 Unrealized Gain (Loss) on Market Value of Swaps 97,159,261 Interest Income 216,337 Total Income (Loss) $ 835,470,868 Expenses Investment Advisory Fee $ 1,515,771 Brokerage Commissions 1,140,497 Legal Fees 418,033 Tax Reporting Fees 276,000 SEC & FINRA Registration Expense 228,382 NYMEX License Fee 67,087 Non-interested Directors' Fees and Expenses 15,591 Audit Fees 13,151 Prepaid Insurance Expense 1,861 Total Expenses $ 3,676,373 Net Gain (Loss) $ 831,794,495 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 9/1/09 $ 3,188,234,734 Net Gain (Loss) 831,794,495 Net Asset Value End of Period $ 4,020,029,229 Net Asset Value Per Unit (347,400,000 Units) $ 11.57 To the Limited Partners of United States Natural Gas Fund,
